Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-24 are pending.
Response to Arguments
Applicant presents the following arguments in the September 23, 2020 amendment: 
In view of amendment filed September 23, 2020 to the title, the claim(s) 9-16 rejected under 35 USC§ 101 is withdrawn.
Singh does not discuss, there is nothing in this section that discusses that an instruction
is given to a read-only instance to release a lock on a resource. In fact, there is simply nothing in this portion of Singh that discusses either (a) the concept of read only instances, (Page 11, lines 1-5).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Applicant's remarks stating that “the concept of read only instances.” Singh’s discloses maintains the list of any server connections created by the database client to the various database servers in the cluster. It allows to sort this list by number of connections to a particular server, type of connections (read-only or read/write). The first set (the read-only servers) and all the master servers being allocated in the database accelerator 111 to the second set (the read/write servers), (see Singh: Col. 5 line 1-50, Col. 22 line 5-30 and FIG. 16 & 19).  has three IP address and port number combinations at which it receives the queries from the client applications, (see Singh: Col. 7 line 1-67, Col. 8 line 1-67 and FIG. 5 & 19). Two separate connection pools are maintained: one for connections to the read-only servers and the other for connections to the read/write servers, (see Singh: Col. 9 line 1-67 and Col. 10 line 1-67). A connection pool is a cache of database connection objects. The objects represent physical database connections that can be used by an application to connect to a database. At run time, the application requests a connection from the pool. If the pool contains a connection that can satisfy the request, it returns the connection to the application. A query router facility inserted into this architecture may contain n query router instances, one for each partition server as seen by the client applications. The data stored in database at a particular moment of time is called instance of database. A database instance is a set of memory structures that manage database files, which is read-only/read write applications. A database is a set of physical files on disk created by the CREATE DATABASE statement. The instance manages its associated data and serves the users of the database, (see Singh: Col. 7 line 1-67, Col. 11 line 1-67 and Col. 20 line 1-67). A read-only database allows users to read but not modify data. Applicant should consider that Singh teaches the read only instances concepts within database applications and files. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. 
Applicant presents the following arguments in the September 23, 2020 amendment: 

Singh does not discuss, the concept of locking in any way, shape, or form, (Page 11, lines 1-5).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's arguments. Applicant's remarks stating that “the concept of locking in any way, shape, or form.” Singh’s discloses allows the receiving entity to authenticate the connecting entity (e.g. Client connecting to a Server) as well as authenticate itself to the connecting entity {Server to a client) by declaring the type of information needed for authentication. Based on the authentication and the accelerator 111 runs the authorization process for this user, emulating a client system, (see Singh: Col. 19 line 40-67). Authentication is a process of identifying a user, which is to get access not to be lock.  Authentication is the process or act of confirming that a user who is attempting to access in to a database is authorized to do so, and is only accorded the rights to perform activities that he or she has been authorized to do (not lock). Authentication means verifying the identity of someone (a user, device, or an entity) who wants to access data, resources, or applications. Validating that identity establishes a trust relationship for further interactions. Authentication also enables accountability by making it possible to link access and actions to specific identities. After authentication, authorization processes can allow or limit the levels of access and action permitted to that entity. The accelerator 111 forward the connection request to a selected one of the database servers 112. In principle the selected database server 112 can be any of the servers, assuming they all contain the same authentication information for the user. Preferably one of the read/write servers are selected for this purpose, however, at least for the first connection request, in case the user's query is going to be a write query, (see Singh: Col. 13 line 45-67 and Col. 20 line 15-30). This time the accelerator determines that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,763,091 B1, hereinafter Singh) in view of Yueh (US 8,468,174 B1, hereinafter Yueh) and Canning (2006/0075304 A1, hereinafter Canning). 
Regarding independent claim(s) 1, Singh discloses a method for managing read-only instances in a clustered database system, comprising (Singh discloses the partitioning of the database, and therefore send their queries to the IP address and port combination for the particular cluster managing the desired partition. Since there are three partitions in the arrangement accelerator 511 has three IP address and port number combinations at which it receives the queries from the client applications, (see Singh: Col. 8 line 1-25). Singh discloses the database cluster, a database server in this basic arrangement (managing) is often a single computer system, though in some implementations it might actually be a cluster of computer systems. Even such a cluster, however, is arranged so as to appear to the client as a single server reached via a single IP address and port number combination. Database Clustering is the process of combining more than one servers or instances connecting a single database. This reads on the claim concept of managing cluster database system. Read queries received on the first network port to read-only server, (see Singh: Col. 8 line 20- 67). This reads on the claim concept of read-only instances):
(Singh discloses the partitioning of the database, and therefore send their queries to the IP address and port combination for the particular cluster managing the desired partition. Since there are three partitions in the arrangement accelerator 511 has three IP address and port number combinations at which it receives the queries from the client applications. There will be a plurality of queries received from the client's 110 which include at least one that the data. There are more than one connection to a read/write server available, then any desired algorithm can be used to choose among them, (see Singh: Col. 8 line 1-25 and Col. 11 line 10-67). This reads on the claim concept of maintaining a clustered database system having a plurality of read-only instances and at least one read-write instance. Read queries received on the first network port to read-only server, (see Singh: Col. 8 line 20-67). The servers reachable at a common network port for each partition), the database accelerator appliance supports a cluster for each partition, (see Singh: Col. 7 line 30-67 and FIG. 19). A database accelerator 414 is embodied in a virtual machine, and housed in the same enclosure 410-1 as another virtual machine running one of the database clients 413. The two virtual machines also share a hypervisor layer, (see Singh: Col. 6 line 49-67). A shared database is a more convenient means of exchanging data than file transfer as it allows for immediate updates and can be used to assert a common data schema. This reads on the claim concept of the clustered database system having a shared database that is accessible by any of the at least one read-write instance and the plurality of read only instances);
receiving a write request at the at least one read-write instance to write to a resource within the shared database (the accelerator 111 forward the connection request to a selected one of the database servers 112. In principle the selected database server 112 can be any of the servers, assuming they all contain the same authentication information for the user. Preferably one of the read/write servers are selected for this purpose, however, at least for the first connection request, in case the user's query is going to be a write query, (see Singh: Col. 13 line 45-67 and Col. 20 line 15-30). This time the accelerator determines that the received query is a write query, see Singh: Col. 21 line 1- 20). The two virtual machines also share a hypervisor layer, (see Singh: Col. 6 line 45-67). This reads on the claim concept of receiving a write request at the at least one read-write instance to write to a resource within the shared database). 
instructing one or more of the plurality of read-only instances to release a first lock on the resource (Connection Pool 1814 maintains the list of any server connections created by the database client to the various database servers in the cluster. It allows to sort this list by number of connections to a particular server, type of connections (read-only or read/write), (see Singh: Col. 22 line 5-30 and FIG. 16&19). The first set {the read-only servers) and all the master servers being allocated in the database accelerator 111 to the second set {the read/write servers), (see Singh: Col. 5 line 1-50). Determined whether sufficient CPU resources (between database server clusters and applications wanting to access) they are available to perform garbage collection without impacting the main functions of the accelerator, (see Singh: Col. 6 line 24-67). This reads on the claim concept of instructing one or more of the plurality of read-only instances to release a first lock on the resource); and
expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance (Singh disclosed allows the receiving entity to authenticate the connecting entity (e.g. Client connecting to a Server) as well as authenticate itself to the connecting entity (Server to a client) by declaring the type of information needed for authentication. Based on the authentication and the accelerator 111 runs the authorization process for this user, emulating a client system, (see Singh: Col. 19 line 40-67). This reads on the claim concept of a grant of a second lock on the resource. Second set that are optimized to handle write queries, and the database accelerator 111 routes all incoming write queries to one of the servers in the second set, (see Singh: Col. 5 line 38-40). This reads on the claim concept of second and read-write. The process reads the system timer, and if a trigger time has arrived, it starts the in-memory garbage collection process. In step 512, the database accelerator 111 determines whether the amount of memory currently occupied by the cache exceeds a threshold for compulsory garbage collection, (see Singh: Col. 16 line 40-67). This reads on the claim concept of timer period. As will be seen, this will be a server-side connection either to a read-only server or to a read/write server, (see Singh: Col. 10 Line 40-67 and Col. 11 line 1-67). Two separate connection pools are maintained: one for connections to the read-only servers and the other for connections to the read/write servers. These connection pools are user specific. In step 241 it is determined whether a connection is available in the read-only connection pool. If so, then in step 207 a connection from the pool is selected for use in forwarding the query. If there are more than one connection to a read-only server available, then any desired algorithm can be used to choose among them. The server system is able to determine from the response authentication transmission, given both the challenge code and the user's secret credentials, whether the response authentication transmission is valid, (see Singh: Col. 13 line 1-25 and Col. 14 line 1-22). This reads on the claim concept of expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance).
However, Singh does not appears to specifically disclose implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period and a second timer period. Expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance. 
In the same field of endeavor, Yueh discloses implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period and a second timer period (Yueh discloses virtual databases based multiple point-in-time. The virtual database provides efficient storage of database blocks by efficiently sharing database blocks between virtual databases. Multiple point-in-time is essentially the measurement of manager performance over periods of time, (see Yueh: Col. 3 line 1-10, Col. 3 line 25-67 and FIG. 9). This reads on the claim concept of the multiple timer periods includes a first timer period and a second timer period. The storage allocation manager 265 keeps track of the various versions of each block of data that may be obtained from the production database system 110. For a given time point, the storage allocation manager 265 can be requested to provide the latest version of a block of data obtained before the given time point. The storage allocation manager 265 can also be used for making copies of blocks of data. If a block of data is copied for read-only purposes, the storage allocation manager 265 allocates only sufficient storage to keep a pointer of reference to the exiting block of data. However, if an attempt to write to the copied block of data is made, the storage allocation manager 265 allocates sufficient storage to make an actual copy of the block of data to avoid updating the original block of data, (see Yueh: Col. 7 line 50-67 and Col. 8 line 1-3). This reads on the claim concept of implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh in order to have incorporated avoid updating the original block of data and for a point in time is stored as a set of files that contain the information of the database as available at that point in time, as disclosed by Yueh. Each change in the planning is recorded as a separate line in our data warehouse fact table and tagged with a start and end date, the start and end date represent the period in which the record (planning) was current. This design pattern is also known as "Slowly Changing Fact" and is similar to the Slowly Changing Dimension pattern. Using the start and end date we can see what the current planning was on a certain date. Databases store the data that is critical to an organization and thus form an important part of an organization's information technology infrastructure. As the information available in an organization grows, so does the complexity of the infrastructure required to manage the databases that store the information. The stages in the lifecycle of a change incorporated in a production database may include a development stage, a tuning stage, a testing stage, a quality assurance stage, a certification stage, a training stage, and a staging stage. Making copies of the production databases for each stage requires redundant and expensive hardware infrastructure as well as the time overhead required to copy the data. Incorporating the teachings of Yueh into Singh would produce User interactions with a database storage system allow creation of virtual databases based on point-in-time copies associated with a source database. Multiple point-intime copies are obtained for each source database, as disclosed by Yueh, (see Abstract).
	However, Singh and Yueh do not appears to specifically disclose expiration of the first timer
period corresponds to a suspend state imposed on an unresponsive read-only instance. 
	In the same field of endeavor, Canning discloses wherein expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance (Canning discloses unresponsive behavior is wrapped in timers. A timer is started on a background thread at the beginning of the execution of a section of program code. The system includes a read-only memory. In order to identify programs that are unresponsive and to remedy the unresponsive behavior, the client computer 2 may interface with an error reporting server, {see Canning: Para. 0019-0022 and 0026). A first timer has been placed around a section 44 of program code through the use of the constructor
48A and the destructor. Hangs/suspend for each periods of time ceases to respond to user input, {see
Canning: Para. 0029 and 0030). This reads on the claim concept of expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh and Yueh in order to have incorporated unresponsive application read-only instance, as disclosed by Canning, since both of these mechanisms are directed for each readable secondary replica that is to support read-only routing, you need to specify a read-only routing URL. This URL takes effect only when the local replica is running under the secondary role. The read-only routing URL must be specified on a replica-by-replica basis, as needed. Each read-only routing URL is used for routing read-intent connection requests to a specific readable secondary replica. Typically, every readable secondary replica is assigned a read-only routing URL. For each availability replica that you want to support read-only routing when it is the primary replica, you need to specify a read-only routing list. A given read-only routing list takes effect only when the local replica is running under the primary role. This list must be specified on a replica-by-replica basis, as needed. Typically, each read only routing list would contain every read-only routing URL, with the URL of the local replica at the end of the list. The router for we need to use for this configuration is the read write split module, also the services should be provided with the list of servers that will be part of the cluster. The server names given here are actually the names of server sections in the configuration file and not the physical hostnames or addresses of the servers. The service sections is to add the username and password that will be used to populate the user data from the database cluster. There are two options for representing the password, either plain text or encrypted passwords may be used. In order to use encrypted passwords a set of keys must be generated that will be used by the encryption and decryption process. To generate the keys use the max keys command and pass the name of the secrets file in which the keys are stored. Clustering is when you have a group of machines (nodes) hosting the same database schema on the same database software with some form of data exchange between these machines. From outside of the cluster, these machines are seen as a single unit containing a union of the data that is spread across the nodes in the cluster. When your application accesses a cluster, the request is ultimately routed to a single node in the cluster for read or write operation. A cluster interconnect and a shared disk subsystem. Shared disk database architectures run on hardware clusters that give every participating server equal access to all disks. Incorporating the teachings of Canning into Singh and Yueh would produce unresponsive behavior is wrapped in timers. A timer is started on a background thread at the beginning of the execution of a section of program code. The timer is set to expire after a specified threshold period of time has expired, as disclosed by Canning, (see Abstract). 
	Regarding dependent claim(s) 4, the combination of Singh, Yueh and Canning discloses the method as in claim 1. Singh further discloses wherein the unresponsive read-only instance that is in the suspend state is able to finish a pending query but is unable to begin a new query (The query routing functionality (directing queries to different servers depending on whether they are determined to be "read" or "write" queries) in a client/server database architecture where different servers host different partitions of a database, (see Singh: Col. 7 line 25-67). That no connections are currently available in the connection pool for read-only servers. For example, whereas the FIG. 2 flow tries next to create a new connection to a read-only server (steps 208, 209), another embodiment might instead first check for available connections in the connection pool for read/write servers. As another example, whereas in the FIG. 2 flow, if a query is being held in a query queue (step 213), it will be sent on the next connection that becomes available, (see Singh: Col. 11 line 10-67). This reads on the claim concept of wherein the unresponsive read-only instance that is in the suspend state is able to finish a pending query but is unable to begin a new query).
Regarding dependent claim(s) 7, the combination of Singh, Yueh and Canning discloses the method as in claim 1. Singh further discloses wherein the first lock held by the one or more of the plurality of read-only instances corresponds to a shared read lock, the second lock sought by the at least one read-write instance corresponds to an exclusive lock, and the first and second locks are managed by a distributed lock manager (Singh discloses the first network port to read-only server 512-1B; write queries received on the second network port to read/write server 512-2A; read queries received on the second network port to read-only server 512-2B; write queries received on the third network port to read/write server 512-3A; and read queries received on the third network port to read-only serve, (see Singh: Col. 8 line 15-67 and Col.10 line 1-67). This reads on the claim concept of plurality of read-only. The query might be held in the queue until a connection to specifically a read-only server becomes available, (see Singh: Col. 11 line 20-67). As can be seen FIG. 19, two separate connection pools are maintained: connection pool 1910 contains only the connections to the read only servers, which can held and lock if the connection not an available (first and second). Connection pool 1912 contains only the connections to the read/write servers. Each connection pool includes the IP address and port number for each server of the respective type, as designated by the user during the configuration process, (see Singh: Col. 12 line 6-67). The sample sequence of FIG. 17 illustrates the use of the query queue for holding queries when it is found that all existing connections are currently unavailable and the maximum number of connections has already been created, (see Singh: Col. 21 line 5-67 and FIG. 2&17). This reads on the claim concept of first lock and second lock read-only instances corresponds to a shared read lock, the second lock sought by the at least one read-write instance corresponds to an exclusive lock, and the first and second locks are managed. Configuration Manager 1810 allows administrators to manage the configuration and network settings of the clusters, add or remove servers into the cluster's configuration, and specify the functions they perform, and their capacity (read only, read-write, maximum number of connections). Also allows configuration of other parameters like the users, authentication offload, query firewall, and cache management, (see Singh: Col. 21 line 35-67). This reads on the claim concept of managed by a distributed lock manager).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,763,091 B1, hereinafter Singh) in view of Yueh (US 8,468,174 B1, hereinafter Yueh), Canning (2006/0075304 Al, hereinafter Canning) and in view of Abbott (US 2003/0033344 A1, hereinafter Abbott). 
Regarding dependent claim(s) 2, the combination of Singh, Yueh and Canning discloses the method as in claim 1. However, the combination of Singh, Yueh and Canning not appear to specifically disclose wherein the suspend state is imposed by adding an entry for the unresponsive read-only instance to a suspend map.
In the same field of endeavor, Abbott discloses wherein the suspend state is imposed by adding an entry for the unresponsive read-only instance to a suspend map (Abbott discloses the virtual machine and application can be stored in a suspended state for later resumption. An application can add additional class loaders to the Java VM. In the embodiment illustrated in FIG. 2 a fourth class loader is also supported, (see Abbott: Para. 0050 and 0051). The existing vector entry is placed in A's reference field to form a chain and each object in turn in the heap is then identified from the system Reference queue, and added into the table 510, with one object entry per row of the table, (see Abbott: Para. 0091 and 0092). It would be frozen in the snapshot, rendering the restored application unresponsive to the input, (see Abbott: Para. 0082). Hash table 141 is used to map from an object in the heap to its associated monitor and another component of the Java VM is the interpreter 156, which is responsible for reading in Java byte code from loaded classes, and converting this into machine instructions for the relevant platform., (see Abbott: Para. 0056 and 0057). This reads on the claim concept of wherein the suspend state is imposed by adding an entry for the unresponsive read-only instance to a suspend map). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh, Yueh and Canning in order to have incorporated adding an entry for the unresponsive read-only instance to a suspend map, as disclosed by Abbott, since both of these mechanisms are directed to the ability to create the save file in response to an application call provides optimum control as regards the time the snapshot is taken. As described in more detail below, this can then be exploited to minimize the restore time, thereby providing a much shorter start-up time than conventional initialization of a virtual machine. A particular benefit of this approach is where multiple, identical, VMs can all be rapidly launched from a single save file. In addition, the snapshot can be transmitted over a network, thereby allowing resumption on another system, for example for diagnostic purposes. The creation of the save file is abandoned if there are any pinned objects on the heap (i.e. objects referenced from the stack). The reason for this is that it is not possible to look at a data value on the stack and say categorically whether it is an object reference (and so needs converting from absolute to relative format) or whether it is some other data value (in which case any conversion would lead to an erroneous result. Incorporating the teachings of Abbott into Singh, Yueh and Canning would produce software virtual machine (such as Java) for running one or more applications. An object is provided that is responsive to a call from an application for placing the virtual machine and application into a state of suspension, as disclosed by Abbott, (see Abstract).  
Regarding dependent claim(s) 3, the combination of Singh, Yueh, Canning, and Abbott discloses the method as in claim 2. Singh further discloses in which the cluster manager component communicates with instances within the clustered database system to provide notification of suspension of the unresponsive read-only instance (A database connection is a facility that allows client applications to communicate with a database server. In order to connect to a database, client applications first transmits a message to an IP address/port combination at which it expects to reach a listener process of the database server, (see Singh: Col. 8 line 45-67). Cluster Client 1816 maintains client connections to the database servers which are part of the cluster, using authentication information provided by the authentication offload manager. This module is utilized to execute queries on the database servers, and return the data back to the query processor, and in turn, back to the original client which requested the query to be processed. It also transmits keep-alive messages as appropriate to the database servers in order to prevent the servers from timing out the connections prematurely, (see Singh: Col. 22 line 30-67). This reads on the claim concept of in which the cluster manager component communicates with instances within the clustered database system to provide notification of suspension of the unresponsive read-only instance). 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,763,091 B1, hereinafter Singh), in view of Yueh (US 8,468,174 B1, hereinafter Yueh) and Canning (2006/0075304 A1, hereinafter Canning) and in view of Pasupathy (US 2017/0277769 A1, hereinafter Pasupathy). 
Regarding dependent claim(s) 5, the combination of Singh, Yueh and Canning discloses the method as in claim 1. However, the combination of Singh, Yueh and Canning do not appear to specifically disclose wherein the third timer period is relatively longer than the first and second timer periods. 
In the same field of endeavor, Pasupathy discloses wherein the third timer period is relatively longer than the first and second timer periods (Pasupathy discloses tracking and identifying a time varying state of a cluster of objects, (see Pasupathy: FIG. 3, 4 and 9). These queries may identify one or more time points, time periods, clusters, objects, and/or associations related to the desired information for the event correlation application 102 to utilize, (see Pasupathy: Para. 0072). Association 920 may be traced from the second timestamp node set 912 to the third timestamp node set 922 to identify a configuration of the cluster at a time associated with a second confignration change. At this time, third object nodes 932 may have been added to the cluster, (see Pasupathy: Para. 0078). This reads on the claim concept of wherein the third timer period is relatively longer than the first and second timer periods). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh and Stringham in order to have incorporated third timer period, as disclosed by Pasupathy, since both of these mechanisms are directed Multiple computers work together to store data amongst each other with database clustering. This gives the advantage of data redundancy. All the computers are synchronized that means each node is going to have the exact same data as all the other nodes in a database. Capability doesn't come by default with the database. It has to be brought by clustering regularly. It also depends on the setup. Basically, what load balancing does is allocating the workload among the different computers that are part of the cluster. This indicates that more users can be supported and if for some reasons if a huge spike in the traffic appears, here is a higher assurance that it will be able to support the new traffic. A normal database can be used for this task because monitoring and automation can be done easily with software. The advantage grows more evident when a cluster is present. Typically, the advantage is that clustering allows to automate a lot of the processes of the database at the same time it permits to set up rules to warn potential issues. This prevents going back to check everything manually. With a clustered database, automation is helpful because it will allow getting notifications if a system is being demanded too much. However, a cluster will have a designated machine that will be used as database management system/control panel for the whole cluster. This selected machine can have scripts that run automatically for the entire database cluster and work with all of the database nodes. Incorporating the teachings of Pasupathy into Singh and Stringham would produce a cluster configuration system arranged to manage a graph database for tracking and identifying a time-varying state of a cluster of objects. The graph database may include one or more nodes and one or more associations between the nodes to represent time-varying states of the cluster, as disclosed by Pasupathy, (see Abstract). 
Regarding dependent claim(s) 8, the combination of Singh, Yueh and Canning discloses the method as in claim 1. However, the combination of Singh, Yueh and Canning do not appear to specifically disclose wherein the multiple timer periods includes a third timer period, and expiration of the third timer period corresponds to an eviction of the unresponsive read-only instance from the clustered database system. 
In the same field of endeavor, Pasupathy discloses wherein the multiple timer periods includes a third timer period, and expiration of the third timer period corresponds to an eviction of the unresponsive read-only instance from the clustered database system (Pasupathy discloses Timestamp nodes (first, second and third), (see Pasupathy: FIG. 3 and 9). This reads on the claim concept of the multiple timer periods includes a third timer period. The system includes various types of computer readable storage media in the form of one or higher speed memory units, such as read-only, (see Pasupathy: para. 0089). Graph database of nodes and associations and associations regarding configurations of a cluster of one or more objects, (see Pasupathy: Para. 0105 and 0118). This reads on the claim concept of expiration of the third timer period corresponds to an eviction of the unresponsive read-only instance from the clustered database system).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,763,091 B1, hereinafter Singh) in view of Yueh (US 8,468,174 B1, hereinafter Yueh), Canning (2006/0075304 A1, hereinafter Canning) and in view of Stringham (US 2015/0254325 A1, hereinafter Stringham). 
Regarding dependent claim(s) 6, the combination of Singh, Yueh and Canning discloses the method as in claim 1. However, Singh, Yueh and Canning do not appear to specifically disclose wherein the unresponsive read-only instance that is in the suspend state is un-suspended after providing the acknowledgment of release for the first lock on the resource. 
In the same field of endeavor, Stringham discloses wherein the unresponsive read-only instance that is in the suspend state is un-suspended after providing the acknowledgment of release for the first lock on the resource (Stringham discloses the multi-cluster database management system, {see Stringham: Para. 0042-0045). The multi-cluster database management system 110 can issue a lock for the data intended for the new cluster C4, even though the data is not yet on the new cluster C4. Additionally or alternatively, rather than locking the data, the multi-cluster database management system 110 can update data by incrementing or replacing values in a manner hidden from the client, (see Stringham: Para. 0083). Storage device 606 includes read-only memory (ROM), (see Stringham: 0125 and 0126). This reads on the claim concept of wherein the unresponsive read-only instance that is in the suspend state is un-suspended after providing the acknowledgment of release for the first lock on the resource). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh, Yueh and Canning in order to have incorporated lock on the resource, as disclosed by Stringham, since both of these mechanisms are directed conventional databases often use a cluster of physical or virtual servers to store data and support operations. In order to accommodate for an increased need of resources or capacity, databases typically allow additional servers to be added to the cluster. Conventional solutions to including more than one cluster in a database typically involve a client-side application sharing the data between clusters. In other words, an application relying upon multiple clusters typically is required to recognize the different clusters and know which data to send to, and request from, which cluster. The required complexity and the increased potential for problems related to the use of multiple clusters are exacerbated when there is a need or desire to add or remove clusters. In particular, a developer/administrator typically would need to modify the application to direct data to new clusters or away from removed clusters. Incorporating the teachings of Stringham into Singh, Yueh and Canning would produce a multi-cluster database management system is disclosed that distributes and manages data across a multi-cluster database through the use of cluster partitions. The multi-cluster database management system assigns cluster partitions to clusters of the multi-cluster database, as disclosed by Stringham, (see Abstract).
Claim 9-24 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 8,763,091 B1, hereinafter Singh) in view of Yueh (US 8,468,174 B1, hereinafter Yueh), in view of Canning (2006/0075304 A1, hereinafter Canning) and in view of Gong et al. (US 2018/0239651 A1, hereinafter Gong). 
Regarding independent claim(s) 9, Singh discloses computer program product embodied on a computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, executes a method for managing read-only instances in a clustered database system, comprising: (Singh discloses the cache entries within the persistent storage medium, permits the entries to be stored in tabular form and easily accessible for inserting, deleting and selecting entries using well-known SQL statements, (see Singh: Col. 17 line 1-45). They are executed first in persistent storage and then in RAM. Thus should the system crash in the middle of a deletion, on reboot persistent storage will lack the entry to be deleted. It therefore will not be reinstated in RAM, (see Singh: Col. 18 line 1-10). Computer system 2010 typically includes a processor sub-system 2014 which communicates with a number of peripheral devices via bus subsystem, (see Singh: Col. 22 line 54-67). The partitioning of the database, and therefore send their queries to the IP address and port combination for the particular cluster managing the desired partition. Since there are three partitions in the arrangement accelerator 511 has three IP address and port number combinations at which it receives the queries from the client applications, (see Singh: Col. 8 line 1-25). Singh discloses the database cluster, a database server in this basic arrangement (managing) is often a single computer system, though in some implementations it might actually be a cluster of computer systems. Even such a cluster, however, is arranged so as to appear to the client as a single server reached via a single IP address and port number combination. Database Clustering is the process of combining more than one servers or instances connecting a single database. This reads on the claim concept of managing cluster database system. Read queries received on the first network port to read-only server, (see Singh: Col. 8 line 20-67). This reads on the claim concept of read-only instances): 
maintaining a clustered database system having a plurality of read-only instances and at least one read-write instance, the clustered database system having a shared database that is accessible by any of the at least one read-write instance and the plurality of read only instances (Singh discloses the partitioning of the database, and therefore send their queries to the IP address and port combination for the particular cluster managing the desired partition. Since there are three partitions in the arrangement accelerator 511 has three IP address and port number combinations at which it receives the queries from the client applications. There will be a plurality of queries received from the client's 110 which include at least one that the data. There are more than one connection to a read/write server available, then any desired algorithm can be used to choose among them, (see Singh: Col. 8 line 1-25 and Col. 11 line 10-67). This reads on the claim concept of maintaining a clustered database system having a plurality of read-only instances and at least one read-write instance. Read queries received on the first network port to read-only server, (see Singh: Col. 8 line 20-67). The servers reachable at a common network port for each partition), the database accelerator appliance supports a cluster for each partition, (see Singh: Col. 7 line 30-67 and FIG. 19). A database accelerator 414 is embodied in a virtual machine, and housed in the same enclosure 410-1 as another virtual machine running one of the database clients 413. The two virtual machines also share a hypervisor layer, (see Singh: Col. 6 line 49-67). A shared database is a more convenient means of exchanging data than file transfer as it allows for immediate updates and can be used to assert a common data schema. This reads on the claim concept of the clustered database system having a shared database that is accessible by any of the at least one read-write instance and the plurality of read only instances); 
receiving a write request at the at least one read-write instance to write to a resource within the shared database (the accelerator 111 forward the connection request to a selected one of the database servers 112. In principle the selected database server 112 can be any of the servers, assuming they all contain the same authentication information for the user. Preferably one of the read/write servers are selected for this purpose, however, at least for the first connection request, in case the user's query is going to be a write query, (see Singh: Col. 13 line 45-67 and Col. 20 line 15-30). This time the accelerator determines that the received query is a write query, see Singh: Col. 21 line 1- 20). The two virtual machines also share a hypervisor layer, (see Singh: Col. 6 line 45-67). This reads on the claim concept of receiving a write request at the at least one read-write instance to write to a resource within the shared database). 
instructing one or more of the plurality of read-only instances to release a first lock on the resource (Connection Pool 1814 maintains the list of any server connections created by the database client to the various database servers in the cluster. It allows to sort this list by number of connections to a particular server, type of connections (read-only or read/write), (see Singh: Col. 22 line 5-30 and FIG. 16&19). The first set (the read-only servers) and all the master servers being allocated in the database accelerator 111 to the second set (the read/write servers), (see Singh: Col. 5 line 1-50). Determined whether sufficient CPU resources (between database server clusters and applications wanting to access) they are available to perform garbage collection without impacting the main functions of the accelerator, (see Singh: Col. 6 line 24-67). This reads on the claim concept of instructing one or more of the plurality of read-only instances to release a first lock on the resource); and 
expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance (Singh disclosed allows the receiving entity to authenticate the connecting entity (e.g. Client connecting to a Server) as well as authenticate itself to the connecting entity (Server to a client) by declaring the type of information needed for authentication. Based on the authentication and the accelerator 111 runs the authorization process for this user, emulating a client system, (see Singh: Col. 19 line 40-67). This reads on the claim concept of a grant of a second lock on the resource. Second set that are optimized to handle write queries, and the database accelerator 111 routes all incoming write queries to one of the servers in the second set, (see Singh: Col. 5 line 38-40). This reads on the claim concept of second and read-write. The process reads the system timer, and if a trigger time has arrived, it starts the in-memory garbage collection process. In step 512, the database accelerator 111 determines whether the amount of memory currently occupied by the cache exceeds a threshold for compulsory garbage collection, (see Singh: Col. 16 line 40-67). This reads on the claim concept of timer period. As will be seen, this will be a server-side connection either to a read-only server or to a read/write server, (see Singh: Col. 10 Line 40-67 and Col. 11 line 1-67). Two separate connection pools are maintained: one for connections to the read only servers and the other for connections to the read/write servers. These connection pools are user specific. In step 241 it is determined whether a connection is available in the read-only connection pool. If so, then in step 207 a connection from the pool is selected for use in forwarding the query. If there are more than one connection to a read-only server available, then any desired algorithm can be used to choose among them. The server system is able to determine from the response authentication transmission, given both the challenge code and the user's secret credentials, whether the response authentication transmission is valid, (see Singh: Col. 13 line 1-25 and Col. 14 line 1-22). This reads on the claim concept of expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance). 
However, Singh does not appears to specifically disclose implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period and a second timer period. Expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance. 
In the same field of endeavor, Yueh discloses implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period and a second timer period (Yueh discloses virtual databases based multiple point-in-time. The virtual database provides efficient storage of database blocks by efficiently sharing database blocks between virtual databases. Multiple point-in-time is essentially the measurement of manager performance over periods of time, (see Yueh: Col. 3 line 1-10, Col. 3 line 25-67 and FIG. 9). This reads on the claim concept of the multiple timer periods includes a first timer period and a second timer period. The storage allocation manager 265 keeps track of the various versions of each block of data that may be obtained from the production database system 110. For a given time point, the storage allocation manager 265 can be requested to provide the latest version of a block of data obtained before the given time point. The storage allocation manager 265 can also be used for making copies of blocks of data. If a block of data is copied for read-only purposes, the storage allocation manager 265 allocates only sufficient storage to keep a pointer of reference to the exiting block of data. However, if an attempt to write to the copied block of data is made, the storage allocation manager 265 allocates sufficient storage to make an actual copy of the block of data to avoid updating the original block of data, (see Yueh: Col. 7 line 50-67 and Col. 8 line 1-3). This reads on the claim concept of implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh in order to have incorporated avoid updating the orginal block of data and for a point in time is stored as a set of files that contain the information of the database as available at that point in time, as disclosed by Yueh, since both of these mechanisms are directed Imagine we record the planning per project per resource per day. Each change in the planning is recorded as a separate line in our data warehouse fact table and tagged with a start and end date, the start and end date represent the period in which the record (planning) was current. This design pattern is also known as "Slowly Changing Fact" and is similar to the Slowly Changing Dimension pattern. Using the start and end date we can see what the current planning was on a certain date. Databases store the data that is critical to an organization and thus form an important part of an organization's information technology infrastructure. As the information available in an organization grows, so does the complexity of the infrastructure required to manage the databases that store the information. The stages in the lifecycle of a change incorporated in a production database may include a development stage, a tuning stage, a testing stage, a quality assurance stage, a certification stage, a training stage, and a staging stage. Making copies of the production databases for each stage requires redundant and expensive hardware infrastructure as well as the time overhead required to copy the data. Incorporating the teachings of Yueh into Singh would produce User interactions with a database storage system allow creation of virtual databases based on point-in-time copies associated with a source database. Multiple point-in-time copies are obtained for each source database, as disclosed by Yueh, (see Abstract). 
However, Singh and Yueh do not appears to specifically disclose expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance. 
In the same field of endeavor, Canning discloses wherein expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance (Canning discloses unresponsive behavior is wrapped in timers. A timer is started on a background thread at the beginning of the execution of a section of program code. The system includes a read-only memory. In order to identify programs that are unresponsive and to remedy the unresponsive behavior, the client computer 2 may interface with an error reporting server, {see Canning: Para. 0019-0022 and 0026). A first timer has been placed around a section 44 of program code through the use of the constructor 48A and the destructor. Hangs/suspend for each periods of time ceases to respond to user input, {see Canning: Para. 0029 and 0030). This reads on the claim concept of expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh and Yueh in order to have incorporated unresponsive application read-only instance, as disclosed by Canning, since both of these mechanisms are directed for each readable secondary replica that is to support read-only routing, you need to specify a read-only routing URL. This URL takes effect only when the local replica is running under the secondary role. The read-only routing URL must be specified on a replica-by-replica basis, as needed. Each read-only routing URL is used for routing read-intent connection requests to a specific readable secondary replica. Typically, every readable secondary replica is assigned a read-only routing URL. For each availability replica that you want to support read-only routing when it is the primary replica, you need to specify a read-only routing list. A given read-only routing list takes effect only when the local replica is running under the primary role. This list must be specified on a replica-by-replica basis, as needed. Typically, each read only routing list would contain every read-only routing URL, with the URL of the local replica at the end of the list. The router for we need to use for this configuration is the read write split module, also the services should be provided with the list of servers that will be part of the cluster. The server names given here are actually the names of server sections in the configuration file and not the physical hostnames or addresses of the servers. The service sections is to add the username and password that will be used to populate the user data from the database cluster. There are two options for representing the password, either plain text or encrypted passwords may be used. In order to use encrypted passwords a set of keys must be generated that will be used by the encryption and decryption process. To generate the keys use the max keys command and pass the name of the secrets file in which the keys are stored. Clustering is when you have a group of machines (nodes) hosting the same database schema on the same database software with some form of data exchange between these machines. From outside of the cluster, these machines are seen as a single unit containing a union of the data that is spread across the nodes in the cluster. When your application accesses a cluster, the request is ultimately routed to a single node in the cluster for read or write operation. A cluster interconnect and a shared disk subsystem. Shared disk database architectures run on hardware clusters that give every participating server equal access to all disks. Incorporating the teachings of Canning into Singh and Yueh would produce unresponsive behavior is wrapped in timers. A timer is started on a background thread at the beginning of the execution of a section of program code. The timer is set to expire after a specified threshold period of time has expired, as disclosed by Canning, (see Abstract). 
However, Singh, Yueh and Canning do not appears too specifically expiration of the third timer period corresponds to an eviction of the unresponsive read only instance from the clustered database system. 
In the same field of endeavor, Gong discloses expiration of the third timer period corresponds to an eviction of the unresponsive read only instance from the clustered database system (Gong discloses a shared cache to coordinate among themselves to automatically balance a workload without a centralized controller or a centralized load balancer. Performance tasks in a workload may be slow or unresponsive due to limited availability of service agents, resulting in poor utilization of processing capabilities of a system, (see Gong: Para. 0086). One or more timestamps (third timer) in the shared cache based associated with performance of a task, (see Gong: Para. 0167-0169). The system includes storage device, including without limitation, read-only storage, (see Gong: Para. 0253). Cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these, (see Gong: Para. 0189). This reads on the claim concept of expiration of the third timer period corresponds to an eviction of the unresponsive read only instance from the clustered database system). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh, Yueh and Canning in order to have incorporated adding an entry for the unresponsive read-only instance to a suspend map, as disclosed by Gong, since both of these mechanisms are directed initialize a first timer associated with a first service agent in a set of service agents implemented by a first host instance, the set of service agents comprising two or more service agents, wherein each service agent in the set of service agents is in a state of one or more states, the one or more states including a sleep state and an active state; transition the first service agent from the sleep state to the active state in response to expiration of the first timer; determine, via a shared cache, that the first service agent is not one of one or more agents in the active state for a first task type based on a data structure in the shared cache that indicates the one or more agents in the active state for the first task type, the shared cache accessible to a cluster of two or more host instances, the cluster of host instances including the first host instance and a second host instance; identify a value of a first timestamp of one or more timestamps in the shared cache based on an association of the first timestamp with the first task type in the shared cache, the first timestamp associated with performance of a task of the first task type by one of the one or more agents in the active state for the first task type and implemented by the second host instance; determine a time elapsed between the value of the first timestamp and a current time. Incorporating the teachings of Gong into Singh, Yueh and Canning would produce a set of service agents on one or more host instances that utilize a shared cache to coordinate among themselves to automatically balance a workload without a centralized controller or a centralized load balancer, as disclosed by Gong, (see Abstract). 
Regarding dependent claim(s) 10, claims 10 is a computer program product claim that corresponds to the method of dependent claim 1. Therefore, claim 10 is rejected for at least the same reasons as the method of dependent claim 2. 
Regarding dependent claim(s) 11, claims 11 is a computer program product claim that corresponds to the method of dependent claim 3. Therefore, claim 11 is rejected for at least the same reasons as the method of dependent claim 3. 
Regarding dependent claim(s) 12, claims 12 is a computer program product claim that corresponds to the method of dependent claim 4. Therefore, claim 12 is rejected for at least the same reasons as the method of dependent claim 4. 
Regarding dependent claim(s) 13, claims 13 is a computer program product claim that corresponds to the method of dependent claim 5. Therefore, claim 13 is rejected for at least the same reasons as the method of dependent claim 5.  
Regarding dependent claim(s) 14, claims 14 is a computer program product claim that corresponds to the method of dependent claim 6. Therefore, claim 14 is rejected for at least the same reasons as the method of dependent claim 6. 
Regarding dependent claim(s) 15, claims 15 is a computer program product claim that corresponds to the method of dependent claim 7. Therefore, claim 15 is rejected for at least the same reasons as the method of dependent claim 7. 
Regarding dependent claim(s) 16, claims 16 is a computer program product claim that corresponds to the method of dependent claim 8. Therefore, claim 16 is rejected for at least the same reasons as the method of dependent claim 8. 
Regarding independent claim(s) 17, Singh discloses a clustered database system, comprising: a plurality of read-only instances; at least one read-write instance (Singh discloses FIG. 1, each cluster includes one or more servers designated to handle only read queries for the respective partition, and one or more servers designated to handle read and write queries for the same partition, (see Singh: Col. 7 line 50-67). A plurality of queries received from the client's 110 which include at least one that the data authentic abase accelerator 111 determines is a "read" query and which is not satisfied from cache, and at least one that the database accelerator 111 determines is a "write" query. All of the queries in this plurality which the database accelerator determines is a "write" query are routed to one of the read/write servers, (see Singh: Col. 11 line 50-67). The cache entries within the persistent storage medium, permits the entries to be stored in tabular form and easily accessible for inserting, deleting and selecting entries using well-known SQL statements, (see Singh: Col. 17 line 1-45). They are executed first in persistent storage and then in RAM. Thus should the system crash in the middle of a deletion, on reboot persistent storage will lack the entry to be deleted. It therefore will not be reinstated in RAM, (see Singh: Col. 18 line 1-10). Computer system 2010 typically includes a processor sub-system 2014 which communicates with a number of peripheral devices via bus subsystem, (see Singh: Col. 22 line 54-67). The partitioning of the database, and therefore send their queries to the IP address and port combination for the particular cluster managing the desired partition. Since there are three partitions in the arrangement accelerator 511 has three IP address and port number combinations at which it receives the queries from the client applications, (see Singh: Col. 8 line 1-25). Singh discloses the database cluster, a database server in this basic arrangement (managing) is often a single computer system, though in some implementations it might actually be a cluster of computer systems. Even such a cluster, however, is arranged so as to appear to the client as a single server reached via a single IP address and port number combination. Database Clustering is the process of combining more than one servers or instances connecting a single database. This reads on the claim concept of managing cluster database system. Read queries received on the first network port to read-only server, (see Singh: Col. 8 line 20-67). This reads on the claim concept of read-only instances):  
a shared database;, where the shared database that is accessible by any of the at least one read write instance and the plurality of read only instances (Singh discloses the partitioning of the database, and therefore send their queries to the IP address and port combination for the particular cluster managing the desired partition. Since there are three partitions in the arrangement accelerator 511 has three IP address and port number combinations at which it receives the queries from the client applications. There will be a plurality of queries received from the client's 110 which include at least one that the data. There are more than one connection to a read/write server available, then any desired algorithm can be used to choose among them, (see Singh: Col. 8 line 1-25 and Col. 11 line 10- 67). This reads on the claim concept of maintaining a clustered database system having a plurality of read-only instances and at least one read-write instance. Read queries received on the first network port to read-only server, (see Singh: Col. 8 line 20-67). The servers reachable at a common network port for each partition), the database accelerator appliance supports a cluster for each partition, (see Singh: Col. 7 line 30-67 and FIG. 19). A database accelerator 414 is embodied in a virtual machine, and housed in the same enclosure 410-1 as another virtual machine running one of the database clients 413. The two virtual machines also share a hypervisor layer, {see Singh: Col. 6 line 49-67). A shared database is a more convenient means of exchanging data than file transfer as it allows for immediate updates and can be used to assert a common data schema. This reads on the claim concept of the clustered database system having a shared database that is accessible by any of the at least one read write instance and the plurality of read only instances); 
wherein the clustered database system includes programmable code executable by a processor to implement receiving a write request at the at least one read-write instance to write to a resource within the shared database (that queries received on the first, second and third ones of these ports are to be directed, respectively, to server clusters 512-1, 512-2 and 512-3, (see Singh: Col. 8 15-67). The accelerator 111 forward the connection request to a selected one of the database servers 112. In principle the selected database server 112 can be any of the servers, assuming they all contain the same authentication information for the user. Preferably one of the read/write servers are selected for this purpose, however, at least for the first connection request, in case the user's query is going to be a write query, (see Singh: Col. 13 line 45-67 and Col. 20 line 15-30). This time the accelerator determines that the received query is a write query, see Singh: Col. 21 line 1-20). The two virtual machines also share a hypervisor layer, (see Singh: Col. 6 line 45-67). This reads on the claim concept of wherein the clustered database system includes programmable code executable by a processor to implement receiving a write request at the at least one read-write instance to write to a resource within the shared database).    
instructing one or more of the plurality of read-only instances to release a first lock on the resource (Connection Pool 1814 maintains the list of any server connections created by the database client to the various database servers in the cluster. It allows to sort this list by number of connections to a particular server, type of connections (read-only or read/write), (see Singh: Col. 22 line 5-30 and FIG. 16&19). The first set (the read-only servers) and all the master servers being allocated in the database accelerator 111 to the second set (the read/write servers), (see Singh: Col. 5 line 1-50). Determined whether sufficient CPU resources {between database server clusters and applications wanting to access) they are available to perform garbage collection without impacting the main functions of the accelerator, (see Singh: Col. 6 line 24-67). This reads on the claim concept of instructing one or more of the plurality of read-only instances to release a first lock on the resource);  and 
expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance (Singh disclosed allows the receiving entity to authenticate the connecting entity (e.g. Client connecting to a Server) as well as authenticate itself to the connecting entity (Server to a client) by declaring the type of information needed for authentication. Based on the authentication and the accelerator 111 runs the authorization process for this user, emulating a client system, (see Singh: Col. 19 line 40-67). This reads on the claim concept of a grant of a second lock on the resource. Second set that are optimized to handle write queries, and the database accelerator 111 routes all incoming write queries to one of the servers in the second set, (see Singh: Col. 5 line 38-40). This reads on the claim concept of second and read-write. The process reads the system timer, and if a trigger time has arrived, it starts the in-memory garbage collection process. In step 512, the database accelerator 111 determines whether the amount of memory currently occupied by the cache exceeds a threshold for compulsory garbage collection, (see Singh: Col. 16 line 40-67). This reads on the claim concept of timer period. As will be seen, this will be a server-side connection either to a read-only server or to a read/write server, (see Singh: Col. 10 Line 40-67 and Col. 11 line 1-67). Two separate connection pools are maintained: one for connections to the read only servers and the other for connections to the read/write servers. These connection pools are user specific. In step 241 it is determined whether a connection is available in the read-only connection pool. If so, then in step 207 a connection from the pool is selected for use in forwarding the query. If there are more than one connection to a read-only server available, then any desired algorithm can be used to choose among them. The server system is able to determine from the response authentication transmission, given both the challenge code and the user's secret credentials, whether the response authentication transmission is valid, (see Singh: Col. 13 line 1-25 and Col. 14 line 1-22). This reads on the claim concept of expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance). 
However, Singh does not appears to specifically disclose implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period and a second timer period. Expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance. 
In the same field of endeavor, Yueh discloses implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period, a second timer period and a third timer period (Yueh discloses virtual databases based multiple point-in time. The virtual database provides efficient storage of database blocks by efficiently sharing database blocks between virtual databases. Multiple point-in-time is essentially the measurement of manager performance over periods of time, (see Yueh: Col. 3 line 1-10, Col. 3 line 25-67 and FIG. 9). This reads on the claim concept of the multiple timer periods includes a first timer period, a second timer period and a third timer period. The storage allocation manager 265 keeps track of the various versions of each block of data that may be obtained from the production database system 110. For a given time point, the storage allocation manager 265 can be requested to provide the latest version of a block of data obtained before the given time point. The storage allocation manager 265 can also be used for making copies of blocks of data. If a block of data is copied for read-only purposes, the storage allocation manager 265 allocates only sufficient storage to keep a pointer of reference to the exiting block of data. However, if an attempt to write to the copied block of data is made, the storage allocation manager 265 allocates sufficient storage to make an actual copy of the block of data to avoid updating the original block of data, (see Yueh: Col. 7 line 50-67 and Col. 8 line 1-3). This reads on the claim concept of implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh in order to have incorporated avoid updating the orginal block of data and for a point in time is stored as a set of files that contain the information of the database as available at that point in time, as disclosed by Yueh, since both of these mechanisms are directed Imagine we record the planning per project per resource per day. Each change in the planning is recorded as a separate line in our data warehouse fact table and tagged with a start and end date, the start and end date represent the period in which the record (planning) was current. This design pattern is also known as "Slowly Changing Fact" and is similar to the Slowly Changing Dimension pattern. Using the start and end date we can see what the current planning was on a certain date. Databases store the data that is critical to an organization and thus form an important part of an organization's information technology infrastructure. As the information available in an organization grows, so does the complexity of the infrastructure required to manage the databases that store the information. The stages in the lifecycle of a change incorporated in a production database may include a development stage, a tuning stage, a testing stage, a quality assurance stage, a certification stage, a training stage, and a staging stage. Making copies of the production databases for each stage requires redundant and expensive hardware infrastructure as well as the time overhead required to copy the data. Incorporating the teachings of Yueh into Singh would produce User interactions with a database storage system allow creation of virtual databases based on point-in-time copies associated with a source database. Multiple point-in-time copies are obtained for each source database, as disclosed by Yueh, (see Abstract). 
However, Singh and Yueh do not appears to specifically disclose expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance. 
In the same field of endeavor, Canning discloses wherein expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance (Canning discloses unresponsive behavior is wrapped in timers. A timer is started on a background thread at the beginning of the execution of a section of program code. The system includes a read-only memory. In order to identify programs that are unresponsive and to remedy the unresponsive behavior, the client computer 2 may interface with an error reporting server, (see Canning: Para. 0019-0022 and 0026). A first timer has been placed around a section 44 of program code through the use of the constructor 48A and the destructor. Hangs/suspend for each periods of time ceases to respond to user input, (see Canning: Para. 0029 and 0030). This reads on the claim concept of expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh and Yueh in order to have incorporated unresponsive application read-only instance, as disclosed by Canning, since both of these mechanisms are directed for each readable secondary replica that is to support read-only routing, you need to specify a read-only routing URL. This URL takes effect only when the local replica is running under the secondary role. The read-only routing URL must be specified on a replica-by-replica basis, as needed. Each read-only routing URL is used for routing read-intent connection requests to a specific readable secondary replica. Typically, every readable secondary replica is assigned a read-only routing URL. For each availability replica that you want to support read-only routing when it is the primary replica, you need to specify a read-only routing list. A given read-only routing list takes effect only when the local replica is running under the primary role. This list must be specified on a replica-by-replica basis, as needed. Typically, each read only routing list would contain every read-only routing URL, with the URL of the local replica at the end of the list. The router for we need to use for this configuration is the read write split module, also the services should be provided with the list of servers that will be part of the cluster. The server names given here are actually the names of server sections in the configuration file and not the physical hostnames or addresses of the servers. The service sections is to add the username and password that will be used to populate the user data from the database cluster. There are two options for representing the password, either plain text or encrypted passwords may be used. In order to use encrypted passwords a set of keys must be generated that will be used by the encryption and decryption process. To generate the keys use the max keys command and pass the name of the secrets file in which the keys are stored. Clustering is when you have a group of machines (nodes) hosting the same database schema on the same database software with some form of data exchange between these machines. From outside of the cluster, these machines are seen as a single unit containing a union of the data that is spread across the nodes in the cluster. When your application accesses a cluster, the request is ultimately routed to a single node in the cluster for read or write operation. A cluster interconnect and a shared disk subsystem. Shared disk database architectures run on hardware clusters that give every participating server equal access to all disks. Incorporating the teachings of Canning into Singh and Yueh would produce unresponsive behavior is wrapped in timers. A timer is started on a background thread at the beginning of the execution of a section of program code. The timer is set to expire after a specified threshold period of time has expired, as disclosed by Canning, (see Abstract). 
However, Singh, Yueh and Canning do not appears too specifically expiration of the third timer period corresponds to an eviction of the unresponsive read only instance from the clustered database system.
In the same field of endeavor, Gong discloses expiration of the third timer period corresponds to an eviction of the unresponsive read only instance from the clustered database system (Gong discloses a shared cache to coordinate among themselves to automatically balance a workload without a centralized controller or a centralized load balancer. Performance tasks in a workload may be slow or unresponsive due to limited availability of service agents, resulting in poor utilization of processing capabilities of a system, (see Gong: Para. 0086). One or more timestamps (third timer) in the shared cache based associated with performance of a task, (see Gong: Para. 0167-0169). The system includes storage device, including without limitation, read-only storage, (see Gong: Para. 0253). Cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these, (see Gong: Para. 0189). This reads on the claim concept of expiration of the third timer period corresponds to an eviction of the unresponsive read only instance from the clustered database system).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify managing read-only and read-write instances in a clustered database system of Singh, Yueh and Canning in order to have incorporated adding an entry for the unresponsive read-only instance to a suspend map, as disclosed by Gong, since both of these mechanisms are directed initialize a first timer associated with a first service agent in a set of service agents implemented by a first host instance, the set of service agents comprising two or more service agents, wherein each service agent in the set of service agents is in a state of one or more states, the one or more states including a sleep state and an active state; transition the first service agent from the sleep state to the active state in response to expiration of the first timer; determine, via a shared cache, that the first service agent is not one of one or more agents in the active state for a first task type based on a data structure in the shared cache that indicates the one or more agents in the active state for the first task type, the shared cache accessible to a cluster of two or more host instances, the cluster of host instances including the first host instance and a second host instance; identify a value of a first timestamp of one or more timestamps in the shared cache based on an association of the first timestamp with the first task type in the shared cache, the first timestamp associated with performance of a task of the first task type by one of the one or more agents in the active state for the first task type and implemented by the second host instance; determine a time elapsed between the value of the first timestamp and a current time. Incorporating the teachings of Gong into Singh, Yueh and Canning would produce a set of service agents on one or more host instances that utilize a shared cache to coordinate among themselves to automatically balance a workload without a centralized controller or a centralized load balancer, as disclosed by Gong, (see Abstract).
Regarding dependent claim(s) 18, claims 18 is a clustered database system claim that corresponds to the method of dependent claim 2. Therefore, claim 18 is rejected for at least the same reasons as the method of dependent claim 2.
Regarding dependent claim(s) 19, claims 19 is a clustered database system claim that corresponds to the method of dependent claim 3. Therefore, claim 19 is rejected for at least the same reasons as the method of dependent claim 3. 
Regarding dependent claim(s) 20, claims 20 is a clustered database system claim that corresponds to the method of dependent claim 4. Therefore, claim 20 is rejected for at least the same reasons as the method of dependent claim 4. 
Regarding dependent claim(s) 21, claims 21 is a clustered database system claim that corresponds to the method of dependent claim 5. Therefore, claim 21 is rejected for at least the same reasons as the method of dependent claim 5. 
Regarding dependent claim(s) 22, claims 22 is a clustered database system claim that corresponds to the method of dependent claim 6. Therefore, claim 22 is rejected for at least the same reasons as the method of dependent claim 6. 
Regarding dependent claim(s) 23, claims 23 is a clustered database system claim that corresponds to the method of dependent claim 7. Therefore, claim 23 is rejected for at least the same reasons as the method of dependent claim 7. 
Regarding dependent claim(s) 24, claims 24 is a clustered database system claim that corresponds to the method of dependent claim 8. Therefore, claim 24 is rejected for at least the same reasons as the method of dependent claim 8. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164